Citation Nr: 0428523	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


REMAND

The veteran had active duty from August 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

Examiners have entered a diagnosis of PTSD but the 
examination reports were inadequate in identifying the 
stressors and establishing the basis for the diagnosis of 
PTSD.  Furthermore, the veteran has now clarified that his 
stressors occurred while aboard the USS Iwo Jima and while 
stationed in Phu Bai.  The record does not contain an attempt 
to obtain credible supporting evidence that the claimed in-
service stressors occurred.  Under these circumstances, the 
record is not adequate.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  The veteran should be afforded a VA 
psychiatric examination to confirm the 
presence of PTSD and identify the 
stressors that are productive of PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should clearly identify the stressors 
that result in PTSD (if present) and the 
manifestations that support the 
diagnosis.

2.  The AOJ should attempt to verify the 
veteran's report of stressors, including 
his report of rocketing, mortaring and 
sniper fire while stationed in Phu Bai 
and his report of handling wounded and 
dying while aboard the USS Iwo Jima.  In 
particular, was the USS Iwo Jima involved 
with evacuating casualties while the 
veteran was aboard?

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





